                  UNITED STATES DISTRICT COURT
                   DISTRICT OF NEW HAMPSHIRE


Sierra Club, Inc. et al.

    v.                               Civil No. 19-cv-216-JL

Granite Shore Power LLC, et al.


                           PROCEDURAL ORDER

    In March 2019, Plaintiffs Sierra Club, Inc. and

Conservation Law Foundation filed this citizen suit to enforce

provisions of the Clean Water Act, see 33 U.S.C. § 1251, et

seq., against the former and current operators of a power plant

on the banks of the Merrimack River.    The plaintiffs assert that

the power plant has long discharged heated wastewater in a

manner that harms the environmental and ecological health of the

Merrimack River and that does not comply with the power plant’s

federal permit.

    Standing is a prerequisite to a federal court’s subject-

matter jurisdiction.   Hochendoner v. Genzyme Corp., 823 F.3d

724, 730 (1st Cir. 2016).    To have standing to sue, plaintiffs

must show that they have suffered an injury in fact that is

fairly traceable to the defendant’s allegedly unlawful actions

and will be redressed by a favorable decision.     E.g., Lujan v.

Defenders of Wildlife, 504 U.S. 555, 561 (1992).    As a

prudential matter, organizational plaintiffs may show standing
“based on injuries to [their] members’ interests only if (1) at

least one of [their] members would have standing to sue as an

individual, (2) the interests at stake are germane to the

organization’s purpose, and (3) individual members’

participation is not necessary to either the claim asserted or

the relief requested.”    Animal Welfare Inst. v. Martin, 623 F.3d

19, 25 (1st Cir. 2010).

    In their complaint, both plaintiffs allege that they are

organizations dedicated to the protection and preservation of

the environment.    Further, they allege that their members “use,

recreate upon, and enjoy the Merrimack River, which Defendants

continue to unlawfully pollute,” that their members “care very

deeply about water quality in the Merrimack River,” and that

“water quality in the Merrimack River directly affects the

health, recreational, aesthetic, commercial, and environmental

interests of the Plaintiffs’ members.”     See Compl. ¶¶ 14-16.

    For purposes of standing, these allegations do not

sufficiently allege that the organizational plaintiffs have

standing on behalf of their members.     To establish such

standing, the plaintiffs must, at the very least, “identify [a]

member[ ] who ha[s] suffered the requisite harm.”     Summers v.

Earth Island Inst., 555 U.S. 488, 499 (2009).     The complaint, by

contrast, contains no information about individual members of

either plaintiff.    As a result, the court cannot assess whether

                                  2
the plaintiffs have sufficiently alleged that they have standing

to bring this citizen suit.

      Accordingly, no later than August 9, 2019, the plaintiffs

shall amend their complaint, file supporting declarations with

the court, or show cause as to why an amendment or additional

filing is unwarranted.   Any amended allegations or supporting

declarations shall identify specific members of each

organization who have suffered harms germane to those alleged in

the complaint and describe how the defendants’ alleged unlawful

conduct harmed a cognizable interest for purposes of standing.

Failure to comply with this order may result in dismissal of the

case for failure to show subject-matter jurisdiction.


      SO ORDERED.



                               Joseph N. Laplante
                               United States District Judge

Dated:   July 26, 2019

cc:   Edan Rotenberg, Esq.
      Reed Super, Esq.
      Daniel J. Mullen, Esq.
      Thomas F. Irwin, Esq.
      Wilbur A. Glahn, III, Esq.
      Jennifer L. Parent, Esq.
      P. Stephen Gidiere, III, Esq.
      Thomas G. DeLawrence, Esq.




                                 3
